Citation Nr: 1002411	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-23 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical strain, to 
include as secondary to a service-connected lumbar strain. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1980 to 
February 1984.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2006 rating decision in which the RO, inter 
alia, denied the Veteran service connection for a neck 
condition.  In a June 2007 rating decision, the RO, inter 
alia, confirmed and continued the denial of service 
connection for a neck condition.  In an August 2007 rating 
decision, the RO confirmed and continued the previous denial 
of service connection for a neck condition.  The Veteran 
filed a notice of disagreement (NOD) in July 2007, and the RO 
issued a statement of the case (SOC) in July 2008.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in July 2008.

In September 2009, the Veteran testified during a Board 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.  

For the reasons expressed below, the matter on appeal 
(expanded, as reflected on the title page, ads explained 
below) s being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.

REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.

In this claim, the Veteran asserts that his upper spine 
(neck) and lower spine problems began in 1981, during 
service, and have continued to date.  The RO has granted 
service connection for lumbar strain. During the September 
2009 Board hearing, the Veteran testified that he is was 
seeking service connection for a cervical strain on the basis 
of a claimed relationship to his service-connected lumbar 
strain.  See Transcript, p. 8.  See 38 C.F.R. § 3.310(a) 
(2009).

The Board notes however, that the RO has not considered the 
claim under this theory of entitlement did not adjudicate the 
claim based on this theory of entitlement.  To avoid any 
prejudice to the Veteran , the RO should adjudicate the 
claim, to include on a secondary basis., in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Hence, a remand for this purpose is warranted. 

The Board also finds, prior to reajudication of the expanded 
claim, further development of the claim is warranted.

In this regard, in a July 2006 treatment report, a VA 
physician indicated that the Veteran had cervical pain that 
is "possibly related to cord compression".  The rationale 
provided by the physician is somewhat unclear and 
speculative, but does suggest the possibility that the 
Veteran has a current cervical disability as a result of his 
service-connected lumbar back disability.  However, this 
opinion is too speculative to establish a nexus.  See Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a medical nexus).  

Subsequently, on August 2006 VA examination, the examiner 
indicated that the Veteran's current cervical strain is less 
likely than not related to his military service; however, the 
examiner did not address whether there is a medical 
relationship, if any, between the Veteran's service-connected 
lumbar strain and any cervical condition.  A June 2009 VA 
treatment reflected a diagnosis of degenerative joint disease 
of the cervical spine with neck pain and numbness of the 
shoulders.

Under these circumstances, the Board finds that current 
evidence of record is in sufficient to resolve the claim, and 
that VA examination and medical opinion-based on full 
consideration of the Veteran's documented medical history and 
assertions, and based on fully stated rationale-is needed to 
resolve the claim for service connection for a cervical 
strain, to include as secondary to a service-connected lumbar 
strain.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may well result in denial of the claim (as the original claim 
for service connection will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id.  If the Veteran fails to report for any 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

The RO should also obtain and associate with the claims file 
the Veteran's records from the Social Security Administration 
(SSA).  The claims file reflects that an April 2004 letter 
from the SSA informed the Veteran that he was eligible to 
receive Supplemental Security Income (SSI).  While SSA 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Collier v. Derwinski, 1 
Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  Id.  Thus, the Board 
finds that the RO should obtain and associate with the claims 
file a copy of the SSA decision awarding the Veteran 
disability benefits, as well as copies of all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should give the Veteran another opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should provide notice as to what is needed to 
support a claim for service connection on a secondary basis, 
pursuant to 38 C.F.R. § 3.310 (as revised in October 2006). 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request that SSA 
furnish a copy of its decision awarding 
the Veteran disability benefits, as well 
as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for a 
cervical strain, to include as secondary 
to a service-connected lumbar strain.  
The RO should explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA orthopedic examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The physician should clearly identify all 
current cervical spine disability/ies.  
Then, with respect to each diagnosed 
cervical spine disability, the physician 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that such disability (was caused or is 
aggravated (i.e., permanently worsened) 
by the Veteran's service- connected 
lumbar strain.  If aggravation is found, 
the examiner should attempt to quantify 
the degree of additional disability 
resulting from the aggravation.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report. 

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the appointment(s) sent to the Veteran by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a cervical strain, 
to include as secondary to a service-
connected lumbar strain in light of all 
pertinent evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E.. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


